1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
8    MICHAEL BENANTI,                                  )   Case No. 1:17-cv-01556-LJO-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )
10            v.                                           ORDER DIRECTING DEFENDANTS TO FILE
                                                       )
                                                           A RESPONSE TO PLAINTIFF’S MOTION FOR
11                                                     )   RECONSIDERATION, FILED MAY 2, 2019
     MATEVOUSIAN,
                                                       )
12                    Defendants.                      )   [ECF No. 54]
                                                       )
13                                                     )
                                                       )
14                                                     )
15            Plaintiff Michael Benanti is appearing pro se and in forma pauperis in this civil rights action
16   pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971). This matter was
17   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
18            On April 17, 2019, the Court denied Plaintiff’s motion to compel Defendants to produce a
19   video which they claim does not exist. On May 3, 2019, Plaintiff filed a motion for reconsideration of
20   the Court’s April 17, 2019, order. The Court hereby directs Defendants to file a response to Plaintiff’s
21   motion within seven (7) days from the date of service of this order.
22
23   IT IS SO ORDERED.
24
     Dated:        May 24, 2019
25                                                         UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                           1
